FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA ,             No. 05-16154
                Plaintiff-Appellee,
                                         D.C. No.
                 v.                    CV-95-00757-
                                          HDM
ARTHUR W. BELL, IV; PERALDO
BROTHERS; CHRISTINE L. MATLEY
FAMILY TRUST ; RAY CONLAN ;
FRANCIS E. DUBOIS, III; FALLON
PAIUTE SHOSHONE INDIAN TRIBE ;
CITY OF FALLON ; FREY RANCH
PARTNERSHIP; DEBRA S. FREY ;
CHARLES P. FREY , JR.; CALVIN R.
MOFFITT ; STATE OF NV DIV OF L,
Division of Lands; STATE OF
NEVADA PAROLE DEPT ., Division of
Wildlife; STILLWATER FARMS INC.;
THE LARRY FRITZ FAMILY TRUST ;
TOWN OF FERNLEY ,
                         Defendants,

                and

BOARD OF DIRECTORS OF TCID
(TRUCKEE IRRIGATION DISTRICT ),
              Defendant-Appellant.
2               UNITED STATES V . BELL

UNITED STATES OF AMERICA ,               No. 05-16157
               Plaintiff-Appellant,
                                           D.C. No.
                 v.                      CV-95-00757-
                                            HDM
ARTHUR W. BELL, IV; PERALDO
BROTHERS; CHRISTINE L. MATLEY
FAMILY TRUST ; RAY CONLAN ;
FRANCIS E. DUBOIS, III; FALLON
PAIUTE SHOSHONE INDIAN TRIBE ;
CITY OF FALLON ; FREY RANCH
PARTNERSHIP; DEBRA S. FREY ;
CHARLES P. FREY , JR.; CALVIN R.
MOFFITT ; STATE OF NV DIV OF L,
Division of Lands; STATE OF
NEVADA PAROLE DEPT ., Division of
Wildlife; STILLWATER FARMS INC.;
THE LARRY FRITZ FAMILY TRUST ;
TOWN OF FERNLEY ,
                         Defendants,

                and

BOARD OF DIRECTORS OF TCID
(TRUCKEE IRRIGATION DISTRICT )
Truckee-Carson Irrigation District,
               Defendant-Appellee.
                UNITED STATES V . BELL                  3

UNITED STATES OF AMERICA ,               No. 05-16158
                Plaintiff-Appellee,
                                           D.C. No.
                 v.                      CV-95-00757-
                                            HDM
ARTHUR W. BELL, IV; PERALDO
BROTHERS; CHRISTINE L. MATLEY
FAMILY TRUST ; RAY CONLAN ;
FRANCIS E. DUBOIS, III; FALLON
PAIUTE SHOSHONE INDIAN TRIBE ;
CITY OF FALLON ; FREY RANCH
PARTNERSHIP; DEBRA S. FREY ;
CHARLES P. FREY , JR.; CALVIN R.
MOFFITT ; STILLWATER FARMS, INC.;
THE LARRY FRITZ FAMILY TRUST ;
TOWN OF FERNLEY ; BOARD OF
DIRECTORS OF TCID (TRUCKEE
IRRIGATION DISTRICT ), Truckee-
Carson Irrigation District,
                          Defendants,

                and

STATE OF NEVADA , DIVISION OF
LANDS; STATE OF NEVADA DIVISION
OF WILD LIFE ,
             Defendants-Appellants.
4               UNITED STATES V . BELL

UNITED STATES OF AMERICA ,               No. 05-16187
                        Plaintiff,
                                           D.C. No.
                 v.                      CV-95-00757-
                                            HDM
ARTHUR W. BELL, IV; PERALDO
BROTHERS; CHRISTINE L. MATLEY
FAMILY TRUST ; RAY CONLAN ;
FRANCIS E. DUBOIS, III; FALLON
PAIUTE SHOSHONE INDIAN TRIBE ;
CITY OF FALLON ; FREY RANCH
PARTNERSHIP; DEBRA S. FREY ;
CHARLES P. FREY , JR.; CALVIN R.
MOFFITT ; STATE OF NV DIV OF L,
Division of Lands; STATE OF
NEVADA PAROLE DEPT ., Division of
Wildlife; STILLWATER FARMS INC.;
THE LARRY FRITZ FAMILY TRUST ;
TOWN OF FERNLEY ,
                         Defendants,

                and

BOARD OF DIRECTORS OF TCID
(TRUCKEE IRRIGATION DISTRICT )
Truckee-Carson Irrigation District,
               Defendant-Appellee.
                UNITED STATES V . BELL                  5

UNITED STATES OF AMERICA ,               No. 05-16189
                Plaintiff-Appellee,
                                           D.C. No.
                 v.                      CV-95-00757-
                                            HDM
ARTHUR W. BELL, IV,
                          Defendant,

FRANCIS E. DUBOIS, III; FALLON
PAIUTE SHOSHONE INDIAN TRIBE ,
                         Defendants,

FREY RANCH PARTNERSHIP; DEBRA
S. FREY ; CHARLES P. FREY , JR.,
                        Defendants,

STATE OF NV DIV OF L, Division of
Lands; STATE OF NEVADA PAROLE
DEPT ., Division of Wildlife;
STILLWATER FARMS, INC.,
                          Defendants,

TOWN OF FERNLEY ; BOARD OF
DIRECTORS OF TCID (TRUCKEE
IRRIGATION DISTRICT ), Truckee-
Carson Irrigation District,
                          Defendants,

                and
6             UNITED STATES V . BELL

PERALDO BROTHERS; CHRISTINE L.
MATLEY FAMILY TRUST ; RAY
CONLAN ,

            Defendants-Appellants,

CITY OF FALLON ,
             Defendant-Appellant,

CALVIN R. MOFFITT ,
             Defendant-Appellant,

THE LARRY FRITZ FAMILY TRUST ,
             Defendant-Appellant.
                UNITED STATES V . BELL                  7

UNITED STATES OF AMERICA ,               No. 05-16909
                Plaintiff-Appellee,
                                           D.C. No.
                 v.                      CV-95-00757-
                                            HDM
ARTHUR W. BELL, IV; PERALDO
BROTHERS; CHRISTINE L. MATLEY
FAMILY TRUST ; RAY CONLAN ;                ORDER
FRANCIS E. DUBOIS, III; FALLON
PAIUTE SHOSHONE INDIAN TRIBE ;
CITY OF FALLON ; FREY RANCH
PARTNERSHIP; DEBRA S. FREY ;
CHARLES P. FREY , JR.; CALVIN R.
MOFFITT ; STATE OF NV DIV OF L,
Division of Lands; STATE OF
NEVADA PAROLE DEPT ., Division of
Wildlife; STILLWATER FARMS INC.;
THE LARRY FRITZ FAMILY TRUST ;
TOWN OF FERNLEY ,
                         Defendants,

                and

BOARD OF DIRECTORS OF TCID
(TRUCKEE IRRIGATION DISTRICT )
Truckee-Carson Irrigation District,
              Defendant-Appellant.
8                      UNITED STATES V . BELL

                          Filed July 22, 2013

           Before: Mary M. Schroeder, Marsha S. Berzon
                 and Jay S. Bybee1, Circuit Judges.


                                ORDER

    The mandate of June 30, 2010 is withdrawn. The Opinion
filed on April 20, 2010, is amended as follows: on slip
Opinion page 5872, replace the Conclusion with the
following:

            For the foregoing reasons, the judgment of the
            district court with respect to prejudgment and
            postjudgment interest is vacated and
            remanded for further consideration. The
            judgment with respect to amounts of
            recoupment for excess diversions in 1974,
            1975, 1978, 1979, and spills in 1979 and
            1980, as well as the denial of recoupment for
            excess diversions in the years 1973, 1976,
            1985, and 1986, is vacated and remanded for
            recalculation of the effect of gauge error. The
            judgment with respect to spills from 1981–84
            is vacated and remanded for a determination
            of the amount of water spilled during those
            years. The judgment of the district court is
            otherwise affirmed.




    1
        Judge Bybee was drawn to replace Judge Shadur.